Exhibit 10.1

 

SEPARATION AND RELEASE AGREEMENT

 

This Separation and Release Agreement (“Agreement”), dated December 7, 2011, is
entered into by and between Kent W. Christensen (“Executive”) and Extra Space
Storage Inc. and Extra Space Storage LP (collectively the “Company”).

 

1.                                       Termination of Employment.  Executive
and the Company agree that Executive’s employment with the Company was mutually
terminated effective December 5, 2011 (the “Termination Date”).  Effective as of
the Termination Date Executive irrevocably resigns all officer and director
positions that he holds with the Company and its direct and indirect
subsidiaries and affiliates.

 

2.                                       Severance Benefits.  Subject to
compliance with Sections 3 and 4 of this Agreement Executive shall be entitled
to receive and the Company shall pay and provide Executive with the following
compensation and benefits, less any tax or other legally required withholdings:

 

(a)                                  $30,943 which is the balance of Executive’s
2011 salary (“2011 Salary”), in a lump sum paid on the Termination Date;

 

(b)                                 $371,315 (the “2012 Salary”), payable within
five days following the Release Effective Date (as defined below);

 

(c)                                  $417,729 (“2011 Bonus Payment”), paid in
lieu of a bonus under the Company’s annual bonus plan for 2011, payable within
five days following the Release Effective Date;

 

(d)                                 $374,181 (“2012 Bonus Payment,” and
collectively with the 2012 Salary and the 2011 Bonus Payment, the “Cash
Severance”), payable within five days following the Release Effective Date;

 

(e)                                  Payment by the Company of the amount
Executive would be required to pay for continuation coverage under the Company’s
group health plan under Section 4980B of the Internal Revenue Code of 1986, as
amended (the “Code”), or any similar state law (COBRA) until the earlier of
(i) twelve months following the Termination Date, (ii) the date Executive and
his eligible dependents become covered under another employer’s group health
plan, or (iii) the date Executive no longer is a “Qualified Beneficiary” (as
such term is defined in Section 4980B of the Code) (the “COBRA Benefit”);
provided that Executive and his eligible dependents elect such continuation
coverage within the time period required by COBRA; and

 

(f)                                    Full vesting on the Termination Date in
the stock options and restricted stock set forth on Exhibit A (the “Vesting
Equity” and collectively with the Cash Severance Payment and the COBRA Benefit,
the “Severance”); provided that no such stock options may be exercised or such
restricted stock sold or otherwise transferred prior to the exercise/sale date
set forth opposite the Vesting Equity on Exhibit A; and provided further that if
Executive violates

 

1

--------------------------------------------------------------------------------


 

the provisions of this Agreement prior to such exercise/sale date, then such
stock options and restricted stock shall automatically be cancelled and
forfeited to the Company.

 

2.                                       Cooperation.  At the request of the
Company, Executive agrees to cooperate to the fullest extent possible with
respect to legal and operational matters involving the Company about which
Executive has or may have personal knowledge, including reasonable cooperation
in the professional transition of those matters for which he was responsible and
involved in during his employment with the Company and any such matters which
may arise after the Termination Date.

 

3.                                       Covenants

 

(a)                                  No Disparagement/Communications.  Executive
will not disparage the Company, its subsidiaries and affiliates as well as their
directors, officers, agents, attorneys, employees, stockholders,
representatives, partners or members, to third parties or the public.  The
Company’s current officers and members of its current Board of Directors shall
not, at any time following the date of this Agreement, make any disparaging
public statements or publish any disparaging remarks about the Executive. 
Nothing in this Section shall be construed to limit the ability of Executive or
the Company’s officers or members of its Board of Directors to give truthful
testimony pursuant to valid legal process, including but not limited to, a
subpoena, court order or a government investigative matter.

 

(b)                                 Non-Solicitation of Company Employees.   For
a period of one year following the Termination Date, Executive will not
knowingly, and will not knowingly assist anyone else to, directly or indirectly,
solicit, induce or attempt to solicit or induce, any employee of the Company,
its subsidiaries or affiliates to terminate such person’s employment
relationship with the Company, its subsidiaries or affiliates without the
Company’s express written consent.  General advertisements made to the public
shall not be considered a breach of this Agreement.

 

(c)                                  Non-Compete.  For a period of one year
following the Termination Date, Executive agrees not to directly or indirectly
become employed by, operate, join, control, advise, work for, or provide
consulting services to Public Storage, CubeSmart, U-Haul or Sovran Self
Storage, Inc., or any of their respective subsidiaries or affiliates. This
prohibition applies anywhere within the United States of America.

 

(d)                                 Return of Company Property.  Executive
understands and agrees that he will return all Company property, including but
not limited to, all keys to Company property, Company credit cards and access
cards, any computers and related devices, all information contained on a Company
computer or related device, and the originals and all copies (whether on paper,
disk, tape, or in another form) of all information that Executive has about the
Company’s business, customers, suppliers, employees, and agents.

 

(e)                                  Confidential Information.  For a period of
two years following the Termination Date, Executive shall keep secret and retain
in strictest confidence, and shall not use for his benefit or the benefit of
others, all confidential matters relating to the Company’s business

 

2

--------------------------------------------------------------------------------


 

and the business of any of its subsidiaries and affiliates, learned by the
Executive during his employment with the Company (the “Confidential Company
Information”), and shall not disclose such Confidential Company Information to
anyone outside of the Company except with the Company’s express written consent
and except for Confidential Company Information which is at the time of receipt
or thereafter becomes publicly known through no wrongful act of the Executive or
is received from a third party not under an obligation to keep such information
confidential and without breach of this Agreement

 

4.                                       Release.

 

(a)                                  In consideration of the promises made by
the Company in this Agreement, Executive agrees that he, on behalf of himself
and any past, present or future heirs, executors, administrators, or assigns,
hereby irrevocably and unconditionally releases and holds harmless the Company
and each of the Company’s agents, directors, officers, partners, members,
employees, representatives, attorneys and affiliated companies, divisions,
subsidiaries and parents (and agents, directors, officers, partners, members,
employees, representatives and attorneys of such affiliates), and its and their
predecessors, successors, heirs,  executors, administrators and assigns, and all
persons acting by, through, under or in concert with any of them (collectively
“Releasees”), or any of them, from any and all actions, causes of action,
suits,  debts, charges, complaints, promises, claims, demands, losses,
liabilities and obligations of any nature whatsoever, in law or equity, known or
unknown, suspected or unsuspected, fixed or contingent which Executive ever had,
now has, or he or his heirs, executors, administrators or assigns hereafter may
claim to have against each or any of the Releasees (hereinafter, the “Claims”),
arising from or relating in any way to Executive’s employment relationship with
the Company or the separation of that employment relationship, whether the
Claims arise from any alleged violation by the Company of any federal, state or
local statutes, ordinances or common law, and whether based on contract, tort,
or statute or any other legal or equitable theory of recovery.  Such Claims
include, without limitation, any Claims for severance or vacation or other
benefits, unpaid wages, salary or incentive payment, breach of contract, tort,
fraud, misrepresentation, defamation, libel, harassment, retaliation, violation
of public policy, wrongful dismissal or discharge, breach of the implied
covenant of good faith and fair dealing, and employment discrimination under any
applicable federal, state or local statute, provision, order or regulation,
including but not limited to, Claims arising under Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1866, the Equal Pay Act, the Americans with
Disabilities Act, the Fair Labor Standards Act, the Employee Retirement Income
Security Act, the Family Medical Leave Act, Sarbanes-Oxley Act of 2002 and the
Utah Antidiscrimination Act, and Claims for damages or other remedies of any
sort, including, without limitation, compensatory damages, punitive damages,
injunctive relief and attorneys’ fees.

 

(b)                                 Executive understands and agrees that
Executive’s employment with the Company and the separation of that employment
may have caused injuries or damages, or given rise to claims for damages, the
existence of which and the consequences of which are now unknown but which may
become known in the future.  EXECUTIVE NEVERTHELESS INTENDS TO AND DOES HEREBY
RELEASE ALL CLAIMS FOR ALL INJURIES, DAMAGES, OR CLAIMS OF WHATEVER TYPE OR
NATURE, WHETHER NOW

 

3

--------------------------------------------------------------------------------


 

KNOWN OR UNKNOWN THAT AROSE OR MAY ARISE IN ANY WAY OR TO ANY DEGREE OUT OF ANY
ACTIONS BY THE RELEASEES PRIOR TO THE EFFECTIVE DATE OF THIS AGREEMENT, IT BEING
THE PARTIES’ INTENT TO RELEASE THE RELEASEES FROM LIABILITY TO THE FULLEST
EXTENT PERMITTED BY LAW.

 

(c)                                  Notwithstanding anything else herein to the
contrary, this Agreement shall not affect: (i) the Company’s obligations under
any employee benefit plan, program or arrangement (including, without
limitation, obligations to the Executive under any stock option, stock award or
agreements or obligations under any retirement plan); (ii) rights to
indemnification the Executive may have under any directors and officers
liability insurance, the Company’s Bylaws or Articles of Incorporation;
(iii) rights Executive may have as a shareholder, unit holder or member of the
Company’s operating partnership; (iv) claims for unemployment compensation
pursuant to the terms of applicable state law; (v) Executive’s right to bring to
the attention of the Equal Employment Opportunity Commission or the Utah
Antidiscrimination and Labor Division claims of discrimination, harassment or
retaliation; provided, however, that Executive does release his right to secure
any damages for any alleged discrimination, harassment or retaliation; or
(vi) any claims that cannot be waived by law.

 

(d)                                 Executive hereby waives any right to recover
damages, costs, attorneys’ fees, and any other relief in any proceeding or
action brought against the Releasees by any other party, including without
limitation the Equal Employment Opportunity Commission and the Utah
Antidiscrimination and Labor Division, or other administrative agency, on
Executive’s behalf asserting any claim, charge, demand, grievance, or cause of
action released by Executive herein.

 

5.                                       Should Executive attempt to challenge
the enforceability of this Agreement, as a further limitation on any right to
make such a challenge, Executive shall initially submit to the Company the full
amount of the Cash Severance previously provided to Executive in connection with
this Agreement plus interest at the standard statutory rate, and invite the
Company to retain such monies and agree with Executive to cancel this
Agreement.  In the event the Company accepts this offer, it shall retain such
monies and this Agreement shall be canceled.  In the event the Company does not
accept such offer, it shall so notify Executive and shall place such monies into
an interest-bearing escrow account pending resolution of the dispute between
Executive and the Company as to whether this Agreement shall be set aside and/or
otherwise rendered unenforceable.

 

6.                                       (a) In addition to all other available
legal or equitable remedies, if Executive is found to have breached the
covenants contained in Section 3 or 4 of this Agreement, Executive shall be
obligated to return all but $100 of the Cash Severance to the Company within
five business days following written demand by the Company.

 

(b) In addition to all other available legal or equitable remedies, if Company
is found to have breached the covenants contained in Section 3(a) of this
Agreement, Company shall be obligated to pay Executive, as liquidated damages,
an amount equal to the Cash Severance within five business days following
written demand by the Executive.

 

4

--------------------------------------------------------------------------------


 

7.                                       This written Agreement supersedes any
prior written or verbal adjustment of this matter and constitutes a complete
resolution of all Claims against the Releasees.  There may be no modification of
this Agreement except in writing signed by all parties.  If any of the
provisions of this Agreement are found null, void, or inoperative, for any
reason, the remaining provisions will remain in full force and effect.  The
prevailing party in any action or proceeding between the Company and Executive,
whether by suit, arbitration, or otherwise, as to the rights or obligations
under this Agreement shall be entitled to all costs incurred in connection
therewith, including reasonable attorneys’ fees and expert fees.

 

8.                                       Except for an action seeking injunctive
relief, all disputes, controversies, or claims based upon, relating to, or
arising from Executive’s employment by the Company or the terms, interpretation,
performance, breach, or arbitrability of this Agreement (other than workers’
compensation claims) shall be settled through final and binding arbitration. 
Unless Executive and the Company mutually agree otherwise, the arbitration shall
be conducted by a single neutral arbitrator before the Judicial Arbitration and
Mediation Service (“JAMS”), in accordance with its applicable rules. The
arbitration shall be commenced by filing a demand for arbitration with JAMS
within fourteen (14) days after the filing party has given notice of such breach
to the other party.  Judgment on the award the arbitrator renders may be entered
in any court having jurisdiction over the parties.  Arbitration may be compelled
and enforced in accordance with the Federal Arbitration Act, 9 U.S.C. §1, et
seq.  Arbitration shall be conducted in Salt Lake City, Utah with rights of
discovery in accordance with the Utah Rules of Civil Procedure.  Each party
shall be responsible for his, her or its own attorneys’ or representatives’
fees, unless the arbitrator finds that a statutory award of attorneys’ fees is
appropriate.

 

9.                                       This Agreement and the rights and
obligations hereunder shall be governed by, and construed and interpreted in all
respects in accordance with, the laws of the State of Utah.

 

10.                                 Executive agrees and understands that the
execution of this Agreement shall not constitute or be construed as an admission
by the Company of any liability to, or of the validity of any Claim whatsoever
by Executive.  The Company specifically denies any liability to Executive on the
part of itself, its directors, officers, agents, partners, members, employees
and representatives.

 

11.                                 Executive acknowledges that Executive has
been advised by the Company to seek legal and financial advice regarding the
effect of this Agreement, prior to signing it.  By affixing his initials
hereafter, Executive acknowledges that Executive has either:

 

(a)                                  Knowingly waived Executive’s right to seek
legal advice and is signing this Agreement without obtaining such counsel; or

 

(b)                                 Obtained legal advice and is signing this
Agreement after consulting with independent counsel.

 

Executive further acknowledges that the Company informed him that he has at
least twenty-one (21) days to consider whether or not to sign this Agreement.

 

5

--------------------------------------------------------------------------------


 

12.                                 Executive has the right to revoke this
Agreement within seven (7) days of signing it.  To revoke the Agreement,
Executive must both send a written letter by certified mail to Robin L. Struve,
Latham & Watkins, 233 S. Wacker Drive, Suite 5800, Chicago, Illinois 60606 and
call Robin L. Struve at (312) 876-7632 to inform the Company of the revocation. 
This Agreement shall be effective on the eighth (8th) day following Executive’s
execution of this Agreement, provided it has not been revoked as provided in
this Section 9 (the “Release Effective Date”).  If Executive does not sign this
Agreement within twenty (21) days of the Termination Date, or revokes this
Agreement, he will not receive the Severance described in Section 2 above.

 

13.                                 Executive and the Company acknowledge that
they have read the above twelve (12) Sections and this Section 13 and fully
understand the terms, nature, and effect of this Separation and Release
Agreement, which they voluntarily execute in good faith and deem to be fair and
equitable.

 

Kent W. Christensen

 

Extra Space Storage Inc.

 

 

 

 

 

 

/s/ Kent W. Christensen

 

By:

/s/ Spencer F. Kirk

 (“Executive”)

 

 

 

 

 

 

 

 

December 7, 2011

 

December 7, 2011

Date

 

Date

 

 

 

 

 

Extra Space Storage LP

 

 

 

 

 

 

ESS Holdings Business Trust I,

 

 

 

Its General Partner

 

 

 

 

 

 

 

By:

/s/ Spencer F. Kirk

 

 

 

 

 

 

 

 

 

 

 

December 7, 2011

 

 

 

Date

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

VESTING EQUITY

 

Stock Options

 

Grant Date

 

Exercise Price

 

Exercise/Transfer
Date

 

15,000

 

2/13/2008

 

$

14.61

 

2/13/2012

 

62,500

 

2/17/2009

 

$

6.22

 

2/17/2012

 

29,250

 

2/16/2010

 

$

11.59

 

2/16/2012

 

15,050

 

2/8/2011

 

$

19.60

 

2/8/2012

 

 

 

 

 

 

 

 

 

Restricted Stock

 

 

 

 

 

 

 

11,250

 

2/13/2008

 

n/a

 

2/13/2012

 

27,500

 

2/17/2009

 

n/a

 

2/17/2012

 

28,600

 

2/16/2010

 

n/a

 

2/16/2012

 

17,400

 

2/8/2011

 

n/a

 

2/8/2012

 

 

7

--------------------------------------------------------------------------------